﻿
On behalf of the Malawi delegation. I have much pleasure in congratulating you, Sir, on your election to preside over this forty-fifth session of the General Assembly. Your qualifications and wide experience in international affairs have already been well stated by others who have preceded us. We are confident. therefore, that under your leadership and guidance the Assembly will achieve positive results in its work. In wishing you success, I also assure you of the Malawi delegation's utmost co-operation as you carry out the enormous tasks and responsibilities entrusted to you.
My delegation equally congratulates your predecessor, Mr. Joseph V. Garba of Nigeria. The past 12 months presented the General Assembly with a very busy schedule, which, apart from the many resumed sittings of the forty-fourth regular session itself, also included three very important special sessions. Mr. Garba presided over the work of all those sessions with efficiency and effectiveness. As we congratulate him on a job well done, we also wish him all the very best for the future.
On behalf of the Malawi delegation, I am happy to applaud our esteemed Secretary-General. Mr. Javier Peres de Cuellar, for his steady stewardship of our Organisation as it has continued its work of promoting international peace and security, understanding and co-operation. We also pay tribute to all his staff for their outstanding dedication to duty, at times even in the face of extremely difficult personal and professional circumstances. We hope that they can find satisfaction, pride and renewal in seeing their assignments, particularly the difficult ones, come to a successful and beneficial conclusion. We note that one such was the year-long assignment undertaken between April 1989 and March 1990 by the men and women who comprised the United Nations Transition Assistance Group (UNTAG), which helped Namibia through this final and most difficult process of transformation from an illegally controlled colony to a proud new sovereign State.
Before going any further, I should like, on behalf of the people and Government of Malawi, warmly to welcome Liechtenstein, the newest Member of our Organisation. As already noted by others, Liechtenstein's admission moves us a step closer to full realisation of the universality of the United Nations.
My delegation notes from the Secretary-General's report to the Assembly that until the advent of the grave developments in the Persian Gulf on 2 August, the international situation had been characterized by general peace and tranquillity. Significantly, in certain regions where strife and conflict had hitherto come to be almost regarded as the norm peace and calm had returned at last.
We note with interest also some of the other momentous and historic developments that have occurred during this period. In Africa, for instance, the last chapter of European colonialism finally closed. Meanwhile, in Eastern Europe we witnessed the once formidable Iron Curtain brought crashing down as the order which had been established behind it after the Second World War was swept away in a political earthquake whose aftershock continues to be felt in far-away places. 
However, my delegation has further observed that, although there has been considerable positive development in the political sphere, natters have not been quite the same in other areas. Thus, for instance, despite the apparently wide focus given to economic problems, especially those affecting developing countries, very limited concrete achievements can be identified. Ironically, some of the very developments in the political sphere that have rightly been welcomed have themselves appeared further to compound some of the existing economic problems.
In view of the many issues and problems, some new and some perennial, set out by the Secretary-General in his report, and reflected in the Assembly's agenda, it is the sincere hope of the Malawi delegation that this session will strive for practical results.
We in Malawi are most encouraged by the further positive progress that has been achieved in eliminating or reducing the areas of tension around the world and has thus increased the prospects of wider international peace and stability.
In this connection, we note with pleasure, for instance, that, following the successful start in the implementation of the Arias Plan, adopted in 1987 as a means for bringing about an end to the regional conflicts in Central America, peace has been returned to that area. We have no doubt that the Plan will be successfully implemented in all the affected parts of the region.
The ending of years of war will not result overnight in the elimination of all the problems that confront the countries concerned. However, peace will make it possible for them to harness more of their national energies and resources, both human and material, towards social and economic development.
We have followed with keen interest developments in the Far East, and have been encouraged by the continuing dialogue between North and South Korea on ways to reunite their divided motherland. We have been particularly encouraged that for the first time there has been direct contact at the high level of Prime Ministers. We in Malawi support and encourage these endeavours, which can only contribute towards a positive outcome.
As regards the Cambodian question, we are greatly encouraged by the considerable progress that has been achieved under the aegis of the five permanent members of the Security Council in the search for a viable solution. We welcome the establishment of the Supreme National Council. Needless to say, developments have now reached a critical and delicate stage. We would therefore urge all those with central roles to play to avoid precipitate decisions and actions that might jeopardise further progress. My Government has taken note of the Secretary-General's continued efforts in the quest for a solution to the question of Cyprus. We have similarly followed his efforts to implement agreements already reached on the problems of Afghanistan and Western Sahara. Permit me to reiterate Malawi's support for all these dialogues and endeavours.
Since last October a major political revolution has swept through Eastern Europe. As a result, the Socialist order established in the region after the Second World War has for the most part been replaced by a new one based on the respective peoples' democratic aspirations. Malawi hopes that the peoples of Eastern Europe will be able finally to achieve the political, social and economic objectives to which they aspire.
Among the major results of the Eastern European revolution has been to facilitate the reunification of the two Germanys, which takes effect in a few hours. I take this opportunity, on behalf of the people of Malawi, to congratulate the German people as they become a single nation again. We wish them well for the future. My delegation expresses Malawi's belief that a reunified Germany will be a positive force in promoting international unity, understanding and co-operation.
It is particularly comforting to be able for once to talk about our own region, southern Africa, with some justified optimism. In this connection perhaps the most important development in the region has been the accession of Namibia to independence on 21 March of this year. I would therefore, on behalf of the Malawi delegation and the Malawi Government, extend once again to the Government and the people of Namibia our warm congratulations.
However, not all the political problems that have hitherto confronted southern Africa have now been evolved. For, with the exception of the question of Namibia, moat of the issues on the southern Africa agenda remain unresolved. The insurgencies in Angola and Mozambique continue unabated, while apartheid with all its adverse implications remains in place in the Republic of South Africa.
With regard to Angola, we regret the apparent failure of the much-heralded agreement reached at Gbadolite, Zaire, in Jun· 1989, to bring about a settlement of the 2.4-year-old Insurgency carried out against the Government of that country by the bandits of the Union for the Total independence of Angola (UNITA). Indeed, we are concerned at the apparent escalation and widening of hostilities between the forces of the two sides in recent times. In the circumstance, therefore, we are encouraged by the recent reaffirmation by the Government of Angola of its commitment to seeking a peaceful solution. We in Malawi support the Angolan Government's efforts and we appeal to those external forces that would seek to fish in the perceived muddy waters in Angola to weigh carefully the grave consequences of their actions, not only for Angola and the Angolan people but for the whole southern African region.
When he addressed the Assembly in October last year the leader of the Malawi delegation applauded what he described as the courageous step taken by the leader of Mozambique, His Excellency President Joaquim Chissano, in inviting the Mozambique National Resistance (RENAMO) to enter unconditionally into negotiations with his Government so as to bring about an end to the conflict that has ravaged that country during the past 16 years.
We note that since then the Mozambique Government has pursued every avenue towards establishing a dialogue with SEMAMO. We in Malawi were therefore pleased to learn recently that following the direct contacts by representatives of the two sides they had agreed to hold further meetings. And we have been even more pleased and encouraged to hear that the Central Committee of the Mozambique Liberation Front (FRELIMO) decided last July to open up the political process in the country to all, so that even SERANO would be free to participate in national life. My government believes that this FBSLZMO decision and the other policies introduced by the Mozambique government during the past two years have already net most, if not all, of the conditions previously demanded by RENAMO before it could end its insurgency. We therefore hope very sincerely that RENAMO will seize this opportunity to demonstrate its patriotism and that, together with the Government, it will help to Leal the national wounds and create in Mozambique the necessary conditions whereby all Mozambicans can work together for the social and economic development of their beautiful country.
Following the changes in Namibia, we have welcomed developments in the Republic of South Africa. We have been encouraged by the practical signs of the South African Government's apparent determination to fulfil its undertaking to end the present universally condemned system of apartheid. as manifested by, among other things, the unbanning of political groups and the release of political prisoners, especially Mr. Nelson Mandela, Deputy President of the African National Congress (AHC). We very much welcome the release of Mr. Mandela.
None of these measures taken thus far by the South African Government can in any way be construed of themselves as constituting the dismantling of apartheid. Indeed, it could well be said that they do not meet the conditions set by the international community, including the General Assembly, for the relaxation of pressure on South Africa and for its readmission as a bona fide member of the community of nations. Nevertheless, it is our view that the steps taken thus far, limited though some of them maybe, constitute significant progress. We believe that the initiation, at last, of the dialogue now taking place between the South African Government and the leaders of the ANC was in large part facilitated by these very measures Meanwhile, the dialogue itself has already contributed towards creating the conditions in which the process of realising all the political, social and economic goals set by the majority in that country and supported by the international community could begin. 
In our view the issue ought not to be whether there should be returns to one side or to the other for actions and measures taken towards bringing about this positive change in South Africa. Rather, we believe that it is more important - and it would certainly be ,ore helpful - for the international community to acknowledge these positive developments sad encourage further steps so as to help accelerate the solution of that country's political problems. In that way, we believe, will real progress be achieved. For, as the saying goes, even a journey of a thousand miles begins with the first step.
My Government supports the dialogue now going on in South Africa and we are encouraged by the progress achieved so far. We are therefore greatly concerned about the likely adverse effect that certain recant developments, especially the escalation in factional violence, could have on the future of the process now set in train towards the holding of constitutional negotiations.
Meanwhile, my delegation wishes to express Malawi's pleasure at the dramatic change in the atmosphere that has taken place in southern Africa since South Africa embarked on the path to peaceful change. For the first time in decades the subregion has enjoyed relative peace and tranquillity. We welcome this and look forward to the restoration of permanent peace and security in the subregion. This would enable all States in southern Africa to direct all their energies and national resources towards the social and economic development of their respective peoples. 
I wish to express my delegation's extreme concern over the deterioration of the situation in the Middle East. In the past 12 months we have witnessed an apparent abandonment of the search for a peaceful solution to the Palestinian question. We have also seen hopes for a return to peace in the Persian Gulf dashed as that area has been plunged into a fresh conflict with serious implications for international peace and security, on the one hand, and for international economic stability and development, on the other.
With regard to the Palestinian question, Malawi deeply regrets the termination of the dialogue between the United States end the Palestine Liberation Organisation (PLO). We also regret the abandonment by the Israeli Government of its own widely supported plan for initiating a political dialogue between itself and the Palestinians in the occupied territories as £ prelude to constitutional negotiations. In our view that return to the status quo ante of "no war, no peace" is not the way to make progress. It will only make the search for a peaceful solution even more difficult. Indeed, we have already noted with dismay the resurgence of wanton violence since the cessation of all dialogue.
We therefore wish to call upon all the parties to the Palestinian question to reconsider their positions and to give peace another chance. Peace can be achieved through the resumption of dialogue, either bilaterally or multilaterally, in the context of an international conference in which all the parties would participate equally and without preconditions.
As for the situation in the Persian Gulf, my Government deeply regrets the invasion of Kuwait and the forcible removal of its Government. Malawi opposes as a matter of principle the use or threat of use of force by one State against another. We oppose even more strongly the menacing of a smaller State by a bigger one, as in the present instance, for the purpose of compelling the smaller State to bow to the letter's will. Such actions threaten international peace and security and must not be condoned.
In our view, Iraq's invasion and annexation of Kuwait, apart from threatening peace and security in the Persian Gulf and in the Middle East in general, also pose, through their adverse effects on fossil-oil prices, a threat to international economic stability and development, especially for developing countries.
Accordingly, Malawi supports the role played by the United Nations, through the Security Council, and also supports the regional efforts by Arab States in seeking to resolve this crisis through an immediate and unconditional withdrawal of all Iraqi troops from Kuwait.
Despite the continued existence of areas of conflict and tension, we remain confident that, given the growing co-operation between the super-Powers, the prospects for wider international peace and security are better now than ever before. Thus, the co-ordinated response and subsequent joint initiatives taken by the United States and the Union of Soviet Socialist Republics over the Kuwait crisis are a hopeful portent for future global security.
In the mean time we have seen how, as a result of increased bilateral United States-USSR understanding and co-operation, East-West tension has virtually disappeared. Indeed, earlier this year the cold war, which had shaped international relations since the Second World War, was declared to be over. We note that since then the members of the North Atlantic Treaty Organisation (NATO) and the countries of the Warsaw Pact have embarked upon a search for ways in which the two former rival organisations can now forge co-operation between them.
In view of those circumstances, it is Malawi's hope that we shall at least see more positive progress in other areas of security, particularly in arms reduction and disarmament. We thus welcome the Secretary-General's report, which indicates that there has been some progress in SOME of the work of the Disarmament Commission. We further note that progress has also been achieved in bilateral negotiations on arms reduction between the United States and the Soviet Union. In this contest, I should like to express Malawi's satisfaction at the agreements reached earlier this year which make possible the start of mutual reductions in NATO and Warsaw Pact armed forces stationed in Europe. We consider that to be a major achievement.
Meanwhile we have paid attention to the outcome of the Fourth Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons held at Geneva last month, and we look forward to the Amending Conference on the partial test-ban Treaty. We believe that the time is now right for that Treaty to be expanded into a complete and comprehensive one. At a time when the world is said to have gone beyond the cold war and is instead embracing understanding and co-operation, we can see no further need for the testing, let alone production, of nuclear and other weapons of mass destruction. We therefore hope that the Amending Conference to be held in January 1991 will be able to take the correct decision on this question.
Malawi hopes that with both disarmament among the major Powers and arms reduction among the other countries now becoming a reality, it will be possible to examine again, with a view to possible implementation, the recommendations contained in the Final Document prepared for the special session on disarmament held at New York in 1988, which the Assembly failed to adopt. Notwithstanding the argument then adduced against assuming the existence of an automatic correlation between disarmament and development, we are inclined to believe that the now widely touted idea of a peace dividend does in fact confirm the validity of such an assumption. 
Therefore we would also urge the weapon-possessing states, as they begin to look seriously at disarmament and examine alternative areas for the deployment of the resources previously spent on the armed forces and armaments industries, to consider that it could be equally to their economic advantage if the alternative industries could help promote economic development in the developing countries. We believe that that proposal is worth serious considerations.
My government has been encouraged by the apparent increased attention paid during the past 12 months to international economic co-operation and especially to bow to address the problem of the developing countries. We note that in addition to being part of the agenda of the yearly summit meetings of the industrialised countries, the problems of developing countries have also been the subject of at least two United Nations-sponsored meetings, namely, the eighteenth special session of the General Assembly, held in April, and the second United Nations Conference on Least developed Countries, held last month.  
With regard to the eighteenth special session, however, we, as a least developed country, were rather disappointed that the session chose not to consider the problems confronting such countries. Even though those were already scheduled to be considered later at a Conference especially devoted to the problem of least developed countries, we believe that it would have been most appropriate and beneficial to have had them examined in a more global context as well, so that their solutions could also be part of a comprehensive plea of action. For, although unique in some ways, the problem of the least developed countries are no different from those of other countries. They stem from the sane root and have the same consequences, only in a more concerted form. 
My Government was, of course, pleased that the special session was able to accept some of the proposals long advanced by the developing countries as means to resolving their economic plight. Among these was the need to make loans from international financial institutions, for example, the World Bank, amenable to rescheduling; another was the need to recognise that the development of social infrastructures, such as hospitals and schools, is equally essential to national economic development and therefore eligible for financing with loans granted at concessionary rates.
However, we were disappointed that the developed countries once again resisted proposals aimed at addressing directly the debt crisis, the existing trade imbalances and barriers, low commodity prices and the need for substantial transfers of technology to developing countries. Instead, they insisted again on prescribing formulas that have already proved either inappropriate or ineffective, while at the same time introducing new conditions for granting aid. In our view, some of these conditions would seem to encourage and justify interference in a recipient country's internal affairs. Unfortunately, these conditions have since also received endorsement at other meetings of developed donor countries.
Malawi supports the growing international concern about seeking solutions to the various social problems confronting the international community. We especially applaud the leading role that the United Nations has taken on several of these, for example in the fight against the acquired immunodeficiency syndrome (AIDS) pandemic and the scourge of international drug trafficking, as well as in promoting the welfare of children. As regards the latter, we have just seen for ourselves the UNICCF-sponsored World Summit for Children, held here last weekend which is said to have been attended by the largest gathering of Heads of State in history. 
Regrettably, the countries most affected by these problems are those whose need to survive economically often leads them to ignore or otherwise accommodate the unacceptable situations which these problems create. We, therefore, regard as cynical and most unfortunate the suggestions made by some developed countries that the affected developing countries should bear greater responsibility for solving such problems as that of illicit narcotic drug production and trafficking. We would suggest, instead, that if the developed countries did more to facilitate more rapid development in the developing countries, the present problems might not exist at all, or they would have been easier either to eliminate or to contain.
It is for these and other reasons that Malawi would appeal for a more objective and pragmatic consideration of how best to promote meaningful and mutually beneficial North-South co-operation. The North has to help bring about a more rapid developed South. We remain convinced that an economically stable and healthy South is in the economic interest of the north; the world cannot achieve real security and stability as long as a large section of it remains economically, socially and politically unstable and insecure.
My delegation wishes to take this opportunity to express, on behalf of the Government of Malawi, its appreciation for the assistance which it has continued to receive from the international donor community, especially from the United Nations and its various agencies. This has enabled it to deal with some of the consequences of the political insecurity and instability confronting our subregion. There are signs at last which would suggest that the causes of the existing situation could finally be eliminated. Until then, we shall continue to need external assistance in coping with those problems, such as the influx of refugees, whose number increases every day. 
We are also grateful to the United Nations, as well as to other donors, for their continued support for our national development effort. We value this assistance very much.
In closing, allow me to wish the Assembly success in its deliberations. The delegation of Malawi looks forward to making its own modest contribution to this goal.
